Citation Nr: 0634137	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  01-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a January 1983 rating decision proposing to 
reduce the veteran's rating for schizophrenic reaction from 
100 to 70 percent should be reversed on the grounds of clear 
and unmistakable error (CUE).

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002 & 
Supp. 2006).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  He died in June 2000 and the appellant is the 
veteran's surviving spouse.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee, which granted basic eligibility 
to Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code and denied service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318 (1999, 2006).

Because this case involved a situation where the veteran was 
not rated totally disabled for a continuous period of at 
least 10 years prior to death, or at least 5 years from the 
veteran's release from active duty, it was subject to a 
temporary stay.  See Nat'l Org. of Veterans' Advocates, Inc. 
v. Sec'y of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I).  The stay on "hypothetical entitlement" claims 
was lifted, although the stay on processing appeals relating 
to entitlement to DIC benefits under 38 U.S.C.A. 
§§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant has not requested to reopen a finally decided 
claim and, therefore, is no longer subject to a stay.  

In August 2003, the Board remanded the case for additional 
notice and development.  Subsequently, the appellant 
perfected an appeal with regard to a November 2004 rating 
decision, in which the RO determined that CUE was not 
contained in a January 5, 1983 rating decision.


FINDINGS OF FACT

1.  The rating decision dated January 5, 1983 and issued by 
the RO on February 1, 1983, was rendered nonfinal by the 
veteran's timely appeal to the Board and the 70 percent 
rating for schizophrenic reaction was affirmed by a final May 
1984 Board decision.

2.  The veteran died on June [redacted], 2000.  The immediate cause 
of death was listed as  congestive heart failure (CHF) due 
to, or as a consequence of, coronary artery disease (CAD), 
chronic obstructive pulmonary disease (COPD), and diabetes. 

3.  The appellant was married to the veteran at the time of 
his death.

4.  At the time of his death, the veteran was service 
connected for: schizophrenic reaction, paranoid type, and 
dementia, rated as 100 percent disabling; epigastric 
herniorrhaphy and ventral hernia, rated as 40 percent 
disabling; and a postoperative appendectomy scar, rated as 
noncompensable; for a combined 100 percent disability rating 
from July 8, 1992.

5.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service, 
including his service-connected disabilities.

6.  The veteran was neither rated as totally disabled due to 
service-connected disabilities for 10 continuous years 
immediately preceding death nor was he rated totally disabled 
continuously after his last discharge from service for a 
period of not less than 5 years immediately preceding his 
death.


CONCLUSIONS OF LAW

1.  The appellant's claim that the January 1983 rating 
decision, proposing to reduce the veteran's rating for 
schizophrenic reaction from 100 to 70 percent, contained CUE 
is without legal merit.  38 U.S.C.A. §§ 5109A(a), 7108 (West 
2002); 38 C.F.R. § 3.105(a) (2006).

2.  A service-connected disability(ies) or disease did not 
cause or contribute substantially or materially to the cause 
of the veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 
5701 (West 2002 & Supp. 2006); 38 C.F.R. § 3.312 (2006). 

3.  The criteria for an award of DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.22 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Initially, the Board notes that the Court has held that the 
VA's duty to notify and assist claimants is not applicable to 
motions for revision of a rating or Board decision on the 
grounds of CUE.  See Juarez v. Principi, 16 Vet. App. 518, 
520-21 (2002) (per curiam order); Parker v. Principi, 15 Vet. 
App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 
(2001).  Moreover, VA's duty to notify and assist claimants 
is not applicable to cases where the law is dispositive, such 
as the appellant's claim for DIC benefits.  VAOPGCPREC 5-
2004.  

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, VA 
notice and duty to assist letters dated in August 2000 and 
December 2004, satisfied VA's duty to notify under 38 U.S.C. 
§ 5301(a) and 38 C.F.R. § 3.159, as they informed the 
appellant of what evidence was needed to establish service 
connection for the cause of the veteran's death, of what VA 
would do or had done, and what evidence she should provide, 
and informed the appellant that it was her responsibility to 
make sure that VA received all requested records that are not 
in the possession of a Federal department or agency necessary 
to support her claim.  In a December 2004 letter, the VA 
specifically asked the appellant to let VA know of any other 
evidence or information that she thought might support her 
claim and to send in any evidence in her possession that 
pertains to her claim.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
effective date, if service connection or DIC benefits were 
granted on appeal.  Since both claims are being denied, no 
effective date will be assigned, so the Board finds that 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  The appellant and her 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

Service and VA medical records, VA examination reports and 
medical opinions, hearing transcripts, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the issues on 
appeal and that VA has satisfied, to the extent possible, the 
duty to assist.  In compliance with the Board's August 2003 
remand, the RO adjudicated the appellant's CUE claim, which 
she appealed, and met VA's notice requirements.  The 
appellant failed to indicate whether she wanted to continue 
her claim for service connection for the veteran's death.  
The duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board is not aware of 
the existence of additional relevant evidence in connection 
with the appellant's claims, which VA has not sought.  In 
February 2005, VA issued a statement of the case (SOC) on the 
CUE claim.  Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 2003 remand 
with regard to this appeal.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  

As noted above, the claimant has been provided with the 
content-complying notice required under the holding in 
Pelegrini, one was issued prior to the issuance of the an 
April 2001 SOC and another prior to the issuance of a 
February 2005 SOC.  Collectively, these letters informed the 
appellant of what evidence was required to substantiate her 
claims and of her and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit information 
describing additional evidence or the evidence itself to VA, 
and informed that it was her responsibility to make sure 
records are received by VA.  In particular, the appellant was 
asked to sign authorizations for release of information or to 
get records and submit them herself.  Based on the above, the 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  CUE Claim

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a RO 
decision is subject to revision on the grounds of CUE.  Under 
38 U.S.C.A. § 7111(a) (West 2002), a Board decision is 
subject to revision on the grounds of CUE.  "In order for 
there to be a valid claim of [CUE], there must have been an 
error in the prior adjudication of the claim.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 
38 C.F.R. § 20.1403(a) (upheld in Disabled Am. Veterans v. 
Gober, 234 F.3d 682, 696-97 (Fed. Cir 2000), cert. denied, 
532 U.S. 973 (2001)).

The Board observes that the appellant's representative 
contends that there was CUE in the RO's January 1983 decision 
proposing to reduce the veteran's rating for schizophrenic 
reaction from 100 percent to 70 percent and maintains that 
the Board has jurisdiction to review that reduction, even 
though a May 1984 Board decision affirmed the 70 percent 
rating.  In particular, the appellant's representative 
maintains that the reduction was improper and was made 
without consideration of 38 C.F.R. §§ 3.343 and 3.344 (1982) 
and as such was invalid.  Cf. Sorakubo v. Principi, 16 Vet. 
App. 120 (2002).  In essence, the argument is that, because 
the May 1984 Board decision did not consider the rating-
reduction matter, it could not have subsumed the 1983 RO 
decision and thus the matter was still pending before the 
Board.  The RO correctly noted that the January 1983 RO 
decision was subsumed and, therefore, it had no jurisdiction 
to review a CUE claim with regard to that decision.  To the 
extent that the appellant's representative raises a CUE claim 
as to the January 1983 RO decision, that decision was 
rendered nonfinal by the veteran's timely appeal to the Board 
and thus a claim of CUE does not exist, as a matter of law, 
as to that decision.  See Link v. West, 12 Vet. App. 39, 45 
(1998).  A CUE challenge would properly lie only with regard 
to the May 1984 Board decision.  

Even if the appellant had challenged the May 1984 Board 
decision, the Board also would have to reject the appellant's 
argument as she lacks standing to appeal that decision.  The 
Court has held that a veteran's claim for disability 
compensation does not survive his death, but rather dies with 
him.  The only claims which survivors of a veteran may assert 
are those specifically provided by law.  Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  When the veteran was alive, only he 
and his representative (which the appellant was not) could 
have appealed the May 1984 Board decision to the Court, or 
could have raised a CUE challenge with regard to the May 1984 
Board decision.  Since the veteran did not pursue a claim of 
CUE in the May 1984 Board decision, there was no CUE claim 
pending at the time of the veteran's death.  As the veteran 
has died, any right to do so ended with his death.  
Therefore, the appellant also lacks standing to allege CUE in 
the May 1984 Board decision.  

II.  Cause of Death

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2006); Ruiz v. Gober, 10 Vet. App. 352 (1997).  Certain 
chronic disabilities, such as malignant tumors, hypertension 
and cardiovascular-renal disease, will be presumed to be 
related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2006).  In short, the evidence must show that a 
service-connected disability was either the principal cause 
or a contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must alone or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it combined to cause 
death, or that it aided or lent assistance to the production 
of death.  That is, that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

The appellant contends that the veteran's service-connected 
schizophrenic reaction was a major contributing factor in his 
death, claiming that before his death his behavior was not 
rational, as he knew he should not drink water, but did 
anyway.  

The veteran died on June [redacted], 2000 from CHF due to, or as a 
consequence of, CAD, COPD, and diabetes.  No autopsy was 
performed.  At the time of his death, the appellant was 
married to the veteran and he was service connected for 
schizophrenia reaction, paranoid type, and dementia, rated as 
100 percent disabling; epigastric herniorrhaphy and ventral 
hernia, rated as 40 percent disabling; and a postoperative 
appendectomy scar, rated as noncompensable; for a combined 
100 percent disability rating from July 8, 1992.  The veteran 
was not service connected for any of the diseases or 
conditions listed on his certificate of death.  Similarly, 
service medical records do not show complaints or diagnosis 
of, or treatment for, any the diseases or conditions listed 
on the veteran's certificate of death.  

VA treatment records from January 1997 to June 2000 reflect 
that the veteran had multiple admissions for aspiration 
pneumonia, which was thought to be secondary to his 
swallowing difficulties.  But this was discounted by a 
swallowing study that showed that aspiration occurred before, 
during, and after swallowing.  These VA medical reports do 
not reveal any evidence that his behavior was irrational or 
that he was being treated primarily for his service-connected 
disabilities.  

The appellant may believe that there was a causal 
relationship between the veteran's service-connected 
disabilities and his death.  However, the Board notes that 
there is no indication that the appellant or her 
representative possesses the requisite knowledge, skill, 
experience, training, or education to qualify as a medical 
expert for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  In the absence of 
competent medical evidence linking the veteran's death to 
service or his service-connected disabilities, the 
preponderance of the evidence is against the claim and it 
must be denied.

DIC Benefits

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.5(a) (2006).  If, as 
here, the veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a), benefits are payable 
to the surviving spouse of a "deceased veteran" in the same 
manner as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who dies 
not as the result of the veteran's own willful misconduct, 
and who either was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability(ies) rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22 (2006).  The service-connected 
disability(ies) must have been either continuously rated 
totally disabling for 10 or more years immediately preceding 
death, or continuously rated totally disabling for at least 5 
years from the date of the veteran's separation from service.  
The appellant would also be eligible if the veteran was a 
former prisoner of war who died after September 30, 1999, and 
the disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
Id.  The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2006).

In a recent decision, the Court held that "hypothetical 
entitlement" to DIC benefits under 38 U.S.C.A. § 1318 is 
allowed for claims filed prior to January 21, 2000, that is, 
the date of the VA regulation prohibiting "hypothetical 
entitlement."  Rodriguez v. Nicholson, 19 Vet. App. 275 
(2005).  Since the veteran died in June 2000 and appellant's 
claim was filed the same month, consideration on the basis of 
"hypothetical entitlement" is not warranted as this was after 
VA amended 38 C.F.R. § 3.22, the implementing regulation for 
38 U.S.C.A. § 1318, in January 2000, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibits "hypothetical entitlement" 
as an additional basis for establishing eligibility.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 2003) (NOVA 
II), after reviewing its holding in Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 260 F.3d 1365 
(Fed. Cir. 2001) (NOVA I), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) observed that VA 
had determined that the "entitled to receive" language 38 
U.S.C.A. § 1311(a) and 38 U.S.C.A. § 1318 should be 
interpreted in the same way and that 38 C.F.R. § 3.22 
provided the correct interpretation.  It held that VA could 
properly do so and had adequately explained its rationale.  
Id. at 1378.  The Federal Circuit also held that VA provided 
a permissible basis and sufficient explanation for its 
interpretation of the statutes as a bar to the filing of new 
claims posthumously by the veteran's survivor, i.e., claims 
where no claim had been filed during the veteran's life or 
the claim had been denied and was not subject to reopening -- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Moreover, the Board notes that the Veterans Benefits 
Improvement Act of 2004, Pub. L. No. 108-484 (2004), under 
certain circumstances, modified DIC awards under the 
radiation exposure compensation program and presumptions for 
service connection for veterans exposed to ionizing 
radiation.  None of these modifications are applicable to the 
instant case since there is no evidence that the veteran was 
exposed to ionizing radiation.

Evaluating this claim under the above law, the Board notes 
the veteran was not a prisoner of war, he died more than 10 
years following his separation from active service, and was 
not receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  There has been no valid allegation of CUE in any 
prior decision, nor has the appellant or her representative 
identified any other basis for granting this claim, except 
for their contention that the veteran should have been rated 
100 percent disabled for his service-connected psychiatric 
disability for 10 or more years preceding his death.  In this 
regard, at a February 1989 VA examination, the veteran was 
oriented and his mood and affect were within normal limits.  
He was spontaneous and related well, and there was no 
indication of hallucinations, delusions or difficulty with 
recent memory.  But the veteran was slightly tangential in 
his stream of thought at times.  At a June 1990 VA 
hospitalization for carcinoma, it was determined that the 
appellant reinforced the veteran's hallucinations and it was 
decided to take him off of all psychotropic agents.  Although 
the appellant testified at a September 1991 RO hearing that 
the veteran participated in limited activities and that he 
last worked in 1962, VA treatment records from 1982 to August 
1991 reflected treatment primarily for nonservice-connected 
disorders.  In July 1991, he complained of increased memory 
difficulty, anxiety and auditory and visual hallucinations, 
but the record reflected that the veteran had been off his 
medications for over a year.  When seen in August 1991, 
hallucinations and delusions were noted and the assessment 
was schizophrenia and moderate dementia.  While the evidence 
showed that the veteran had not been gainfully employed for a 
number of years, he appeared to be unemployable as a result 
of his nonservice-connected disabilities, including carcinoma 
and CAD, not his service-connected disabilities.  As such, 
the veteran was never in actual receipt of a 100 percent 
disability rating for a service-connected disability(ies) for 
the statutory period of time prior to his death, that is, the 
veteran had neither a service-connected disability rated as 
100 percent disabling nor any combination of service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death.  Thus, the preponderance 
of the evidence is against the claim.  Therefore, the veteran 
is not a "deceased veteran" for purposes of applying 38 
U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  

In essence, the facts of this case are not in dispute and the 
law is dispositive.  Accordingly, the claim will be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).




ORDER

The appellant's appeal that the January 1983 rating decision, 
proposing to reduce the veteran's rating for schizophrenic 
reaction from 100 to 70 percent, contained CUE is dismissed.

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


